J. Levine Auction & Appraisal LLC,




      Case 2:19-bk-02843-SHG         Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                                      Main Document    Page 1 of 76
                                                                                                                                                  CURRENT MONTH"S
Case Number: 2:19-bk-02843-SHG                                                                                                               RECEIPTS AND DISBURSEMENTS
                                                                                                                                 BANK ACCOUNTS
                                               Great Western
                                                 Operating            Great Western            Great Western    Great Western                                        Wells Fargo   Wells Fargo
                                                   (Post)             Escrow (Post)            Payroll (Post)    Taxes (Post)    Sunflower (Post) Comerica Savings     (Post)        (Post)        PayPal         Total

                                                    #4844                  #4852                   #4836           #4318             #2517             #3318           #8721         #4460         #1070


Balance at Beginning of Period                           $25.00              $93,639.75             $1,158.84                                             $475.06                                                  $95,298.65


RECEIPTS
   Cash Sales                                                               $187,859.49                                                                                                                 $170.72    188,030.21
   Accounts Receivable
   Loans and Advances
   Sale of Assets
   Transfers from Other DIP Accounts               $75,142.86                $20,392.67            $57,289.76        $5,434.87                                                                                    $158,260.16
after escrow met deposit                           $11,559.90                                                                                                                                                      $11,559.90


   Other (attach list)

   TOTAL RECEIPTS                                  $86,702.76               $208,252.16            $57,289.76        $5,434.87                                                                          $170.72   $357,850.27

DISBURSEMENTS
   Business - Ordinary Operations                  $26,008.83                  $4,229.79           $57,017.92        $4,434.87                             $10.00                                         $5.12    $91,706.53
   Capitol Improvements
   Pre-Petition Debt                                                                                                                                                                                     $89.78       $89.78
   Transfers to Other DIP Accounts                 $57,768.91                $99,991.25                                $500.00                                                                                    $158,260.16
   Other (attach list) Transfers                                             $71,289.15                                                                                                                            $71,289.15




  Reorganization Expenses:
     Attorney Fees
     Accountant Fees
     Other Professional Fees
     U. S. Trustee Quarterly Fee
     Court Costs


  TOTAL DISBURSEMENTS                              $83,777.74               $175,510.19            $57,017.92        $4,934.87                             $10.00                                        $94.90   $321,345.62


Balance at End of Month                              $2,950.02              $126,381.72             $1,430.68        $4,934.87                            $465.06                                        $75.82   $136,238.17
*Information provided above should reconcile with balance sheet and income statement amounts


DISBURSEMENTS FOR CALCULATING QUARTERLY FEES:
  Total Disbursements From Above (Post Activity Only)                                                                                                                                                             $321,345.62
   Less: Transfers to Other DIP Accounts                                                                                                                                                                          $158,260.16
   Less: Amounts Paid to Consignors                                                                                                                                                                                $71,289.15
   Less: Amounts Due to Consignors                                                                                                                                                                                 $17,265.65
   Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.)

                                            Case 2:19-bk-02843-SHG                                      Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41                                         Desc
                                                                                                         Main Document    Page 2 of 76
Total Disbursements for Calculating Quarterly Fees                                                                      $74,530.66

                                                     Page 2




                                   Case 2:19-bk-02843-SHG     Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                                                               Main Document    Page 3 of 76
Case Number: 2:19-bk-02843-SHG                                                     INCOME STATEMENT
                                                                                              (Accrual Basis)

*Debtor's own form may be substituted if (1) it is prepared in accordance with generally accepted accounting principals,
(2) year-to-date and filing-to-date information is provided, and (3) if reorganization expenses are segregated in the statement.

REVENUES                                                       Current Month                  Year to Date                Total SInce Filing
  Gross Revenue                                                          $174,972                    $1,189,469                      $287,599
  Less: Returns & Discounts
       Net Revenue                                                       $174,972                    $1,189,469                      $287,599

COST OF GOODS SOLD
  Material / Consignment Costs                                           86,781.80                 $633,414.17                      156,190.20
  Direct Labor
  Direct Overhead (attach detail) - Moving                                    0.00                     40,415.20                      1,330.00
      Total Cost of Goods Sold                                           86,781.80                    673,829.37                    157,520.20

       GROSS PROFIT                                                      88,190.20                 $515,639.85                     $130,078.72


OPERATING EXPENSES
 Officer/Insider Compensation                                                 9,000                    28,240.00                         11,405
 Selling & Marketing (attach detail) See below
 General & Administrative (attach detail)                              $78,719.95                     437,540.99                   $109,415.66
 Other Expenses (attach detail)
       Total Operating Expenses                                        $87,719.95                  $465,780.99                      120,820.66

Income Before Non-operating Income and
Expense                                                                    $470.25                   $49,858.86                      $9,258.06

OTHER INCOME & EXPENSE
 Other Income (attach list)
  Other Expense (attach list)
  Interest Expense                                                                                  ($62,742.50)
  Depreciation/Depletion
  Amortization
       Net Other Income & Expense                                                                   ($62,742.50)

Income Before Reorganization Expense                                       $470.31                  ($12,883.58)                     $9,258.06

REORGANIZATION EXPENSES
  Professional Fees
  U.S. Trustee Fees
  Other (attach list)
       Total Reorganization Expenses                                            0.00                         0.00                          0.00

 Income Tax

NET PROFIT OR (LOSS)                                                       $470.31                  ($12,883.58)                     $9,258.06

                        Page 3

Year to Date:
Advertising                                                                  76.00                     18,584.71
Accounting (payroll co)                                                     449.88                     13,949.88
Auto                                                                        228.27                      3,712.35
Bank Charges
      Case 2:19-bk-02843-SHG                     Doc 110 Filed              107.85
                                                                         05/15/19    Entered            4,103.69
                                                                                                      05/15/19      14:00:41       Desc
                                                  Main Document                Page 4 of 76
Consulting                                                      8,250.00
Contract Labor                                                 10,807.04
Leased Equipment                                               13,244.91
Insurance                                    13,370.77         53,474.02            9,068.81
Legal                                                          42,318.22
Office Supplies and Expenses                    545.52         34,185.32            1,129.30
Rent                                          8,800.00         10,101.21
Repairs                                          30.25          1,927.25
Salaries                                     43,201.96        165,129.78           10,857.66
Payroll & Sales Taxes                        11,450.45         25,775.90
Computer                                                        7,764.12
Telephone                                                       4,429.75
Utilities                                      459.00           8,627.74             639.94
Sales Commissions                                              11,155.10
                                             78,719.95        437,540.99           21,695.71




     Case 2:19-bk-02843-SHG    Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                                Main Document    Page 5 of 76
Case Number: 2:19-bk-02843-SHG                                                            COMPARATIVE BALANCE SHEET
                                                                                                                  (Accrual Basis)

*Debtor's own form may be substituted if (1) it is prepared in accordance with generally accepted accounting principals, (2) current
and prior period information is provided, and (3) if pre-petition and post-petition liabilities are segregated.


ASSETS                                                SCHEDULE AMOUNT1                     CURRENT MONTH                        PRIOR MONTH
 Unrestricted Cash                                              $50,197.85                         $79,509.70                          $70,847.07
 Restricted Cash
      Total Cash                                                      $50,197.85                        $79,509.70                     $70,847.07
    Accounts Receivable (net)                                             6,027.42                      $32,862.95                     $33,370.58
    Inventory                                                         $53,550.00                        $57,573.47                     $65,728.47
    Notes Receivable
    Prepaid Expenses
    Other (attach list)
        Total Current Assets                                         $109,775.27                       $169,946.12                    $169,946.12
    Property, Plant & Equipment                                      $489,628.29                       $489,628.29                    $489,628.29
 Less: Accumulated Depreciation
     Net Property, Plant & Equip.                                    $489,628.29                       $489,628.29                    $489,628.29
 Due From Insider(s)
 Other Assets - Security Deposit                                      $37,215.00                        $37,215.00                     $37,215.00
 Other (attach list) Deps in Transit
TOTAL ASSETS                                                         $636,618.56                       $696,789.41                    $696,789.41
POST-PETITION LIABILITIES
    Accounts Payable                                                                                    $40,958.75                     $41,109.40
    Taxes Payable                                                                                         $6,308.95                     $4,469.80
    Notes Payable
    Professional Fees
 Secured Debt
 Other (attach list) See Below                                                                          $21,785.38                     $14,549.65
     Total Post-Petition Liabilities
PRE-PETITION LIABILITIES
    Secured Debt                                                   $3,813,810.82                    $3,813,810.82                    $3,813,810.82
    Priority Debt                                                        97,936.63                      $97,936.63                     $97,936.63
    Unsecured Debt                                                   1,731,769.09                   $1,731,769.09                    $1,731,769.09
    Other (attach list)
    Total Pre-Petition Liabilities                                 $5,643,516.54                    $5,643,516.54                    $5,643,516.54
TOTAL LIABILITIES                                                  $5,643,516.54                    $5,703,645.39                    $5,703,645.39
EQUITY
    Pre-petition Owner's Equity                                   ($5,006,897.98)                   ($5,006,897.98)                 ($5,006,897.98)
    Post-Petition Cumulative Profit/Loss                                                                  $9,258.06                     $8,787.81
    Direct Charges to Equity (explain)
        Total Equity
TOTAL LIABILITIES & OWNER'S EQUITY                                   $636,618.56                       $696,789.41                    $696,789.41
1
    This column should reflect the information provided in Schedules A, B, C, D, E, and F filed with the Court

                                                                          Page 4




          Case 2:19-bk-02843-SHG                   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41                                  Desc
                                                    Main Document    Page 6 of 76
Post Other Liabilities:
Accrued Consignors                                              $21,785.38

                                                                $21,785.38




        Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                                  Main Document    Page 7 of 76
Case Number: 2:19-bk-02843-SHG                                                           STATUS OF LIABILITIES
                                                                                        AND SENSITIVE PAYMENTS
 *Information provided on this page should reconcile with balance sheet and disbursement detail amounts
POST-PETITION LIABILITIES                             TOTAL               0-30 Days            31-60 Days      61-90 Days      91+ Days

 Accounts Payable *                                    $40,958.75          $40,958.75
 Taxes Payable                                                              $6,308.95
 Notes Payable
 Professional Fees Payable
 Secured Debt
 Other (attach list) Accrued Consignors                                    $21,785.38


Total Post-Petition Liabilities                                            $69,053.08
*DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING


                  PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                               Insiders
                                                                                            Amount Paid this   Total Paid to
                   Name                                 Reason for Payment                      Month              Date
(see payroll)




Total Payments to Insiders


                                                           Professionals

                                                 Date of Court
                                                Order Authorizing          Amount           Amount Paid this   Total Paid to
                   Name                            Payment                 Aproved              Month              Date




Total Payments to Proffessionals
                                                                          Page 6




         Case 2:19-bk-02843-SHG                      Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41                          Desc
                                                      Main Document    Page 8 of 76
Case Number: 2:19-bk-02843-SHG                                                             CASE STATUS
                                                    QUESTIONAIRE

                                                                                                                YES       NO
Have any funds been disbursed from any accounts other than a Debtor-in-Possession account?                  X
Are any post-petition receivables (accounts, notes or loans) due from related parties?                                X
Are any wages past due?                                                                                               X
Are any U. S. Trustee quarterly fees delinquent?                                                                      X

 Provide a detailed explaination of any "YES" answers to the above questions: (attach additional sheets if needed)
Paypal Account saw a legal order take funds that were auto paid thru website. Also, Comerica Savings account with legal
order hold been taking $10 maintenance fee.




   Current number of employees:                12


INSURANCE
                                                                                         Payment Amount &
Carrier & Policy Number                    Type of Policy        Period Covered             Frequency
Acuity Policy No. Z73790           General Liability           6/1/2018 6/1/2019 Monthly
Markel Service, Inc. MVC0111953-02 Workers Comp               5/22/2018 5/22/2019 Bi Monthly
UHC 03U0859                            Group Healthcare         6/1/2018   6/1/2019 Monthly




What steps have been taken to remedy the problems which brought on the chapter 11 filing?
Serious Staff and budgetary cuts across the board. Stream lining of operations and overall overhead cuts.
Negotiated reduction of recurring expenses.




Identify any matters that are delaying the filing of a plan of reorganization:
Awaiting the normalization of revenue streams with the negative effects of Petition filing. We expect to see
a restored faith in our consignment process with new cash handling procedures to ease clients concerns.
Top line revenue normalization will allow for more accurate projections and planning.

                                                            Page 7




        Case 2:19-bk-02843-SHG            Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41                       Desc
                                           Main Document    Page 9 of 76
Case Number: 2:19-bk-02843-SHG                                                        DISBURSEMENT DETAIL
                                                                                                                        Month: March post filing
                                                                                                                     Account #        4852

                                                                                                                   Bank Name Great Western Escrow

                                                                Cash/Electronic Disbursements
                   Date                     Payee                                        Purpose                                     Amount
                    4/2/2019 MTOT DISC                       MTOT DISC BANKCARD CCD 542623420200065                                    ($4,157.34)
                    4/2/2019 DELUX                           CHECK/ACC. DLX CHK CHRG PPD J LEVINE AUCTION & APP                           ($72.45)
                   4/10/2019 UHC                             Tr to Payroll for March Prem U HC Web Xfer From/To: 15004852-               ($417.28)


                                                             Total Cash/Electronic Disbursements                                       $4,674.70

                                                               CHECKS ISSUED
Check Number       Date                     Payee                                         Purpose                                    Amount
         1024       4/3/2019 Noah Willimas (BH25072)         Consignor Payment                                                         ($2,100.00)
         1025       4/3/2019 Nicholas H Boehme (C544)        Consignor Payment                                                            ($17.85)
         1026       4/3/2019 Josh Levine (C879)              Consignor Payment                                                         ($1,381.25)
         1027       4/3/2019   Edward Carroll (CN7550)       Consignor Payment                                                            ($18.50)
         1028       4/3/2019   Marcy Dorsey (DD15834)        Consignor Payment                                                            ($32.15)
         1029       4/3/2019   Charlotte Steill (DD15839)    Consignor Payment                                                           ($289.65)
         1030       4/3/2019   Letty Andrews (GG88001)       Consignor Payment                                                           ($543.20)
         1031       4/3/2019 Ali Zarrin (JE13093)            Consignor Payment                                                           ($565.50)
         1032       4/3/2019 Jim Friend (JE13251)            Consignor Payment                                                           ($616.25)
         1033       4/3/2019 Tom Knott (JE13444)             Consignor Payment                                                           ($158.25)
         1035       4/3/2019 Jack McCormick (JE13768)        Consignor Payment                                                           ($281.40)
         1036       4/3/2019 Yvonne Cid (JM28024)            Consignor Payment                                                           ($702.00)
         1037       4/3/2019 Michael McCarthy (JM28076)      Consignor Payment                                                           ($556.30)
         1038       4/3/2019 Scott Pfeiffer (JM28159)        Consignor Payment                                                            ($24.60)
         1039       4/3/2019 Christina Nielsen (JM28172)     Consignor Payment                                                           ($117.00)
         1040       4/3/2019 Mike Bray (JM28176)             Consignor Payment                                                         ($1,651.40)
                          Case 2:19-bk-02843-SHG            Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41             Desc
                                                            Main Document    Page 10 of 76
1041    4/3/2019 Pamela Johnson (RH50010)        Consignor Payment                                        ($54.25)
1042    4/3/2019 Julie Johnson Prusak (RH50063) Consignor Payment                                         ($45.50)
1042   4/26/2019 Julie Johnson Prusak (RH50063) Consignor Payment                                         ($45.50)
1043    4/3/2019 Elaine Oldman (RH50069)         Consignor Payment                                        ($50.65)
1044    4/4/2019 Kenneth Marler (RH50074)        Consignor Payment                                        ($10.70)
1045    4/3/2019 Andera Hernandez (RH50085)      Consignor Payment                                      ($3,283.25)
1046    4/3/2019 Robynn Sussman (RH50093)        Consignor Payment                                      ($7,517.70)
1046   4/10/2019 Robynn Sussman (RH50093)        Consignor Payment                                      ($7,517.20)
1047    4/3/2019 Nancy O'Connor (JM28201)        Consignor Payment                                        ($14.00)
1048    4/3/2019 Gregg Granger (JE13577)       Consignor Payment                                         ($417.55)
1049    4/3/2019 Thonetta W Bartlett (JM28095) Consignor Payment                                         ($745.20)

2001   4/25/2019   Earl Linderman (DD15710)       Consignor Payment                                       ($264.00)
2002   4/22/2019   Darlene Shirran (DD15838)      Consignor Payment                                       ($355.30)
2003   4/18/2019   Jean McKay (DD15840)           Consignor Payment                                     ($1,438.50)
2004   4/18/2019   Leona Robles (JE13165)         Consignor Payment                                        ($10.40)
2005   4/16/2019   Jamie Balvin (JE13371)         Consignor Payment                                       ($768.00)
2008   4/30/2019   Yvonne Cid (JM28024)           Consignor Payment                                       ($115.20)
2009   4/16/2019   Thonetta Wang Bartlett (JM2809 Consignor Payment                                       ($135.60)
2010   4/19/2019   MJ Claydon (JM28126)           Consignor Payment                                        ($67.60)
2011   4/16/2019   Debbie Shook (JM28161)         Consignor Payment                                        ($32.00)
2013   4/15/2019   Richard Petrovic (JM28179)     Consignor Payment                                       ($121.50)
2015   4/29/2019   Joanne Cinti (JM28189)         Consignor Payment                                        ($18.40)
2017   4/18/2019   Robynn Sussman (RH50093)       Consignor Payment                                     ($7,829.30)
2018   4/18/2019   Joe Davis (RH50095)            Consignor Payment                                       ($226.50)
2019   4/16/2019   Sharlee Watkins (RH50099)      Consignor Payment                                       ($877.05)
2020   4/16/2019   Jason Tucker (RH50100)         Consignor Payment                                       ($912.85)
2021   4/18/2019   Leona Robles (JE13165)         Consignor Payment                                        ($44.20)
2022   4/15/2019   Anderew Goldstein (JE13552)    Consignor Payment                                     ($4,581.20)
2023   4/15/2019   Anderew Goldstein (JE13552)    Consignor Payment                                        ($38.00)
2025   4/29/2019   Jack Bulger (DD15824)          Consignor Payment                                     ($1,355.40)
2030   4/23/2019   Nils Stansbury (JM28173)       Consignor Payment                                       ($798.70)
2031   4/29/2019   Connie Ballard (JM28187)       Consignor Payment                                     ($2,495.55)
2032   4/29/2019   Joanne Cinti (JM28189)         Consignor Payment                                         ($5.00)
2033   4/26/2019   Robert Weininger (JM28190)     Consignor Payment                                       ($303.50)
              Case 2:19-bk-02843-SHG          Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                                              Main Document    Page 11 of 76
          2037      4/26/2019   Robynn Sussman (RH50093)     Consignor Payment                                        ($1,374.90)
          2038      4/25/2019   Joe Davis (RH50095)          Consignor Payment                                          ($727.40)
          2041      4/26/2019   Lylla Alejandro (RH50105)    Consignor Payment                                          ($613.75)
          2042      4/26/2019   Ronald Plasse (C2140)        Consignor Payment                                          ($171.70)
          2055      4/26/2019   Gregg Granger (JE13577)      Consignor Payment                                           ($48.15)
          2062      4/30/2019   Yvonne Cid (JM28024)         Consignor Payment                                           ($15.60)
          2063      4/30/2019   Ken Mars (JM28120)           Consignor Payment                                           ($40.80)
          2064      4/30/2019   MJ Claydon (JM28126)         Consignor Payment                                           ($28.50)
          2070      4/30/2019   Connie Ballard (JM28187)     Consignor Payment                                          ($163.15)
          2073      4/29/2019   James Ray (JM28192)          Consignor Payment                                          ($252.20)
          2081      4/29/2019   Elaine Oldman (RH50069)      Consignor Payment                                           ($12.30)
Total checks listed on continuation pages

TOTAL DISBURSEMENTS FOR THE MONTH (include cash/electronic disbursements)                                             54,999.00

                                                                   Page 8
                                                             Payments to Consignors




                            Case 2:19-bk-02843-SHG          Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                                                            Main Document    Page 12 of 76
Case Number: 2:19-bk-02843-SHG                                                                   DISBURSEMENT DETAIL
                                                                                                 CONTINUATION SHEET
                                                                                                                    Month: April Post Filing
                                                                                                                  Account #         4836

                                                                                                              Bank Name Western Payroll


                                                                    CHECKS ISSUED
Check Number      Date                                      Payee                                   Purpose                        Amount
     1012        4/1/2019                                   CHECK                                 Payroll Check                        ($1,366.94)
     1010        4/1/2019                                   CHECK                                 Payroll Check                        ($1,116.58)
     1008        4/1/2019                                   CHECK                                 Payroll Check                        ($1,283.36)
     1006        4/1/2019                                   CHECK                                 Payroll Check                        ($1,376.15)
     1002        4/1/2019                                   CHECK                                 Payroll Check                        ($1,056.20)
     1001        4/1/2019                                   CHECK                                 Payroll Check                        ($2,455.11)
      2          4/1/2019                                   CHECK                                 Payroll Check                        ($1,200.90)
      1          4/1/2019                                   CHECK                                 Payroll Check                          ($822.82)
     1009        4/2/2019                                   CHECK                                 Payroll Check                          ($365.93)
     1005        4/2/2019                                   CHECK                                 Payroll Check                        ($1,094.07)
     1003        4/2/2019                                   CHECK                                 Payroll Check                        ($1,435.42)
    AUTO         4/2/2019        CHECK/ACC. DLX CHK CHRG PPD J LEVINE AUCTION & APP              Check Purchase                           ($76.50)
     1011        4/3/2019                                   CHECK                                 Payroll Check                        ($1,615.52)
     1004        4/3/2019                                   CHECK                                 Payroll Check                        ($1,244.54)
     1007        4/4/2019                                   CHECK                                 Payroll Check                          ($246.58)
    AUTO         4/5/2019        Transfer to Payroll for UHC We b Xfer From/To: 15004844-D/150                                          $9,573.38
    AUTO         4/8/2019         Tr to Payroll for 12 Apr 2019 Web Xfer From/To: 15004844-D/1                                        $27,802.86
    AUTO        4/10/2019        Tr to Payroll for March Prem U HC Web Xfer From/To: 15004852-                                           $417.28
      5         4/12/2019                                   CHECK                                 Payroll Check                          ($235.50)
    AUTO        4/12/2019    WIRE TRANSFER DEBIT ADP Payroll Custodial Account 021001033                                               ($8,147.91)
    AUTO        4/12/2019                           WIRE TRANSFER FEE                             Payroll Check                           ($29.50)
     2009       4/15/2019                                   CHECK                                 Payroll Check                        ($1,530.51)
     2007       4/15/2019                                   CHECK                                 Payroll Check                        ($2,287.04)
     2006       4/15/2019                                   CHECK                                 Payroll Check                          ($986.23)
     2005       4/15/2019                                   CHECK                                 Payroll Check                        ($4,623.49)
                      Case 2:19-bk-02843-SHG             Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41          Desc
                                                         Main Document    Page 13 of 76
2004   4/15/2019                              CHECK                                  Payroll Check           ($1,295.98)
2002   4/15/2019                              CHECK                                  Payroll Check           ($1,116.96)
2001   4/15/2019                              CHECK                                  Payroll Check            ($920.76)
  4    4/15/2019                                  CHECK                              Payroll Check           ($1,226.90)
  3    4/15/2019                                  CHECK                              Payroll Check           ($1,702.22)
2008   4/16/2019                                  CHECK                              Payroll Check           ($1,243.58)
2003   4/16/2019                                  CHECK                              Payroll Check           ($1,313.30)
AUTO   4/16/2019            PAYMENTREQ SUN LIFE CANADA CCD 215152                                              ($227.14)
2011   4/18/2019                                  CHECK                              Payroll Check             ($246.58)
2010   4/19/2019                                  CHECK                              Payroll Check           ($1,519.40)
AUTO   4/22/2019     Tr fr Op to Payroll for Pay 04 .22 Web Xfer From/To: 15004852                           $19,496.24
  6    4/23/2019                                  CHECK                              Payroll Check             ($179.75)
AUTO   4/23/2019   WIRE TRANSFER DEBIT ADP Payroll Custodial Account 021001033                              ($25,617.99)
AUTO   4/23/2019                          WIRE TRANSFER FEE                                                     ($29.50)
  8    4/29/2019                                  CHECK                              Payroll Check           ($1,244.97)
  7    4/29/2019                                  CHECK                              Payroll Check           ($1,292.71)




            Case 2:19-bk-02843-SHG         Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41          Desc
                                           Main Document    Page 14 of 76
                         EXHIBIT A




Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 15 of 76
5/13/2019                          J Levine Auction & Appraisal LLC                     Page: 1
08:27:16                                                                         v9.06-AucSummary-1
                                          Auction Summary
                                All Auctions : 4/1/2019 - 4/30/2019


Buyer Invoices                       Buyers Premium:        27,644.47
                                            Charges:          116.00
                         Surcharge/Discount/Rounding:           0.00
Consignor                                  Expenses:        1,818.20
                                 Manual Adjustments:          -45.20
                                         Commission:        51,239.20
                                      Buy Back Fees:            0.00
                              CO Pay Type Surcharge:            0.00
Vendor                    Net Profit from Purchases:            0.00
In-House Expenditures:                                          0.00
Shipping Costs:                                                 0.00
Total Profit:                                               80,772.67




      Case 2:19-bk-02843-SHG         Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                     Main Document    Page 16 of 76
                         EXHIBIT B




Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 17 of 76
5/13/2019                         J Levine Auction & Appraisal LLC                       Page: 1
08:26:09                                                                          v9.06-AucSummary-11
                                       Auction Buyer Summary
                                All Auctions : 4/1/2019 - 4/30/2019

                     CLERKING                                          INVOICES
                                           % of Bid
                       Qty       Bid Amount Amount              Invoice Price:    139,794.00
        Sold Lots: 1,768         139,965.00   99.7%            Buyers Premium:    27,644.47
    Not Sold Lots:     182           445.00   0.3%                    Charges:         116.00
    Buy Back Lots:       0             0.00   0.0%                    Taxes 1:      7,417.64
            Total: 1,950         140,410.00                           Taxes 2:             0.00

                                                                       Total:     174,972.11
                     CHECKOUT                           Receipts (Principal):     174,808.85
Sold Lots - Not Invoiced:            101.00     Surcharge/Discount/Rounding:                    0.00
   Sold Lots - Invoiced:         139,864.00           Surcharge/Discount Tax1:                  0.00
        Sold Lots Total:         139,965.00           Surcharge/Discount Tax2:                  0.00

                                                         Invoice Balance Due:          163.26
Buy Backs - Not Invoiced:              0.00
   Buy Backs - Invoiced:               0.00




      Case 2:19-bk-02843-SHG         Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41         Desc
                                     Main Document    Page 18 of 76
                         EXHIBIT C




Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 19 of 76
                                Part A




Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 20 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                    Page: 1
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges    Tax1                Total
126617       10000             174.00           34.80            0.00   17.96             226.76
126618       10005              24.00            4.80            0.00    2.48              31.28
126619       10008              54.00           10.80            0.00    5.57              70.37
126620       10012             819.00         163.80             0.00   84.52          1,067.32
126621       10021              60.00           12.00            0.00    6.19              78.19
126622       10030             177.00           35.40            0.00   18.27             230.67
126623       10033             273.00           54.60            0.00    0.00             327.60
126624       10034             179.00           35.80            0.00   18.47             233.27
126625       10035              52.00           10.40            0.00    5.37              67.77
126626       10039           1,138.00         227.60             0.00    0.00          1,365.60
126627       10040              26.00            5.20            0.00    2.68              33.88
126628       10047             463.00           92.60            0.00   47.78             603.38
126630       10060             104.00           20.80            0.00    0.00             124.80
126631       10061             277.00           55.40            0.00   28.59             360.99
126632       10071              57.00           11.40            0.00    0.00              68.40
126633       10072              90.00           18.00            0.00    9.29             117.29
126634       10076              20.00            4.00            0.00    2.06              26.06
126635       10079              71.00           14.20            0.00    7.33              92.53
126636       10082             479.00           95.80            0.00   49.43             624.23
126637       10087              12.00            2.40            0.00    1.24              15.64
126638       10091              40.00            8.00            0.00    0.00              48.00
126639       10092              75.00           15.00            0.00    0.00              90.00
126640       10096             181.00           36.20            0.00   18.68             235.88
126641       10106              10.00            2.00            0.00    1.03              13.03
126642       10112             242.00           48.40            0.00   24.97             315.37
126643       10114             186.00           37.20            0.00    0.00             223.20
126644       10116              52.00           10.40            0.00    5.37              67.77
126646       10123              45.00            9.00            0.00    4.64              58.64
126647       10125              24.00            4.80            0.00    0.00              28.80
126648       10137              88.00           17.60            0.00    9.08             114.68
126649       10155             139.00           27.80            0.00   14.34             181.14
126650       10157             153.00           30.60            0.00   15.79             199.39
126651       10158              36.00            7.20            0.00    3.72              46.92
126652       10160           1,117.00         223.40             0.00    0.00          1,340.40
126653       10164             241.00           48.20            0.00    0.00             289.20
126654       10173              16.00            3.20            0.00    1.65              20.85
126655       10177              45.00            9.00            0.00    4.64              58.64
126656       10179              16.00            3.20            0.00    1.65              20.85
126657       10182              93.00           18.60            0.00    9.60             121.20
126658       10189             147.00           29.40            0.00    0.00             176.40
126659       10190              31.00            6.20            0.00    3.20              40.40
126660       10192              78.00           15.60            0.00    8.05             101.65
126661       10195              18.00            3.60            0.00    1.86              23.46
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 21 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                    Page: 2
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges    Tax1                Total
126662       10196             274.00           54.80            0.00   28.28             357.08
126663       10198              27.00            5.40            0.00    2.79              35.19
126664       10200           1,550.00         263.50             0.00    0.00          1,813.50
126665       10204             147.00           29.40            0.00   15.17             191.57
126666       10206             452.00           90.40            0.00    0.00             542.40
126667       10210              85.00           17.00            0.00    0.00             102.00
126668       10218              93.00           18.60            0.00    9.60             121.20
126669       10219             295.00           59.00            0.00   30.44             384.44
126670       10222             350.00           70.00            0.00   36.12             456.12
126671       10224              83.00           16.60            0.00    8.57             108.17
126672       10239              10.00            2.00            0.00    0.00              12.00
126673       10247             153.00           30.60            0.00    0.00             183.60
126674       10249             227.00           45.40            0.00   23.43             295.83
126675       10252              81.00           16.20            0.00    8.36             105.56
126676       10257              18.00            3.60            0.00    0.00              21.60
126677       10260             117.00           23.40            0.00   12.07             152.47
126678       10266             193.00           38.60            0.00    0.00             231.60
126679       10267              44.00            8.80            0.00    4.54              57.34
126680       10268              40.00            8.00            0.00    4.13              52.13
126681       10271              12.00            2.40            0.00    1.24              15.64
126682       10272             120.00           24.00            0.00    0.00             144.00
126683       10279              18.00            3.60            0.00    1.86              23.46
126684       10292             316.00           63.20            0.00   32.61             411.81
126685       10293              48.00            9.60            0.00    4.95              62.55
126686       10296             179.00           35.80            0.00    0.00             214.80
126687       10310              18.00            3.60            0.00    1.86              23.46
126688       10311              85.00           17.00            0.00    0.00             102.00
126689       10315              44.00            8.80            0.00    0.00              52.80
126690       10331             286.00           57.20            0.00   29.52             372.72
126691       10346             364.00           72.80            0.00   37.56             474.36
126692       10353              80.00           16.00            0.00    8.26             104.26
126693       10373              14.00            2.80            0.00    1.44              18.24
126694       10377             217.00           43.40            0.00   22.39             282.79
126695       10380             460.00           92.00            0.00   47.47             599.47
126696       10381              24.00            4.80            0.00    2.48              31.28
126697       10399             148.00           29.60            0.00   15.27             192.87
126698       10401              60.00           12.00            0.00    0.00              72.00
126699       10402             606.00         121.20             0.00   62.54             789.74
126700       10420             135.00           27.00            0.00   13.93             175.93
126701       10438             212.00           42.40            0.00   21.88             276.28
126702       10442              66.00           13.20            0.00    6.81              86.01
126703       10454             240.00           48.00            0.00    0.00             288.00
126704       10459              46.00            9.20            0.00    0.00              55.20
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 22 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                    Page: 3
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges    Tax1                Total
126705       10468             770.00         154.00             0.00    0.00             924.00
126706       10470             440.00           88.00            0.00   45.41             573.41
126707       10473           2,238.00         447.60             0.00    0.00          2,685.60
126708       10481              12.00            2.40            0.00    1.24              15.64
126709       10482              66.00           13.20            0.00    0.00              79.20
126710       10488             301.00           60.20            0.00    0.00             361.20
126711       10496              12.00            2.40            0.00    0.00              14.40
126712       10505              30.00            6.00            0.00    3.10              39.10
126713       10512           1,396.00         279.20             0.00    0.00          1,675.20
126714       10532             301.00           60.20            0.00   31.06             392.26
126715       10541             181.00           36.20            0.00   18.68             235.88
126716       10545              50.00           10.00            0.00    5.16              65.16
126717       10546              48.00            9.60            0.00    4.95              62.55
126718       10550              20.00            4.00            0.00    2.06              26.06
126719       10555             253.00           50.60            0.00    0.00             303.60
126720       10569              60.00           12.00            0.00    6.19              78.19
126721       10580           1,150.00         230.00             0.00    0.00          1,380.00
126722       10581              90.00           18.00            0.00    9.29             117.29
126723       10583              37.00            7.40            0.00    3.82              48.22
126724       10586              38.00            7.60            0.00    3.92              49.52
126725       10600              41.00            8.20            0.00    0.00              49.20
126726       10614              30.00            6.00            0.00    3.10              39.10
126727       10617             175.00           35.00            0.00    0.00             210.00
126728       10624             110.00           22.00            0.00   11.35             143.35
126729       10629             518.00         103.60             0.00    0.00             621.60
126730       10632              98.00           19.60            0.00    0.00             117.60
126731       10634              46.00            9.20            0.00    4.75              59.95
126732       10635             153.00           30.60            0.00   15.79             199.39
126733       10637             676.00         135.20             0.00    0.00             811.20
126734       10640              75.00           15.00            0.00    7.74              97.74
126735       10644              66.00           13.20            0.00    0.00              79.20
126737       10001             348.00           69.60            0.00   35.91             453.51
126738       10005              36.00            7.20            0.00    3.72              46.92
126739       10007              48.00            9.60            0.00    4.95              62.55
126740       10016             100.00           20.00            0.00   10.32             130.32
126741       10018             166.00           33.20            0.00    0.00             199.20
126742       10021              76.00           15.20            0.00    7.84              99.04
126743       10022              59.00           11.80            0.00    0.00              70.80
126744       10035             283.00           56.60            0.00    0.00             339.60
126745       10036              50.00           10.00            0.00    5.16              65.16
126746       10041           3,191.00         638.20             0.00    0.00          3,829.20
126747       10045             585.00         117.00             0.00   60.37             762.37
126748       10048              20.00            4.00            0.00    2.06              26.06
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 23 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                    Page: 4
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges    Tax1                Total
126749       10054             621.00         124.20             0.00   64.09             809.29
126750       10058              56.00           11.20            0.00    5.78              72.98
126751       10059             220.00           44.00            0.00   22.70             286.70
126752       10060              10.00            2.00            0.00    1.03              13.03
126753       10062              36.00            7.20            0.00    3.72              46.92
126754       10068              10.00            2.00            0.00    1.03              13.03
126755       10069             238.00           47.60            0.00   24.56             310.16
126756       10077              25.00            5.00            0.00    2.58              32.58
126757       10078             176.00           35.20            0.00    0.00             211.20
126758       10082             103.00           20.60            0.00    0.00             123.60
126759       10083              22.00            4.40            0.00    2.27              28.67
126760       10087             218.00           43.60            0.00   22.50             284.10
126761       10088              24.00            4.80            0.00    2.48              31.28
126762       10090              50.00           10.00            0.00    5.16              65.16
126763       10091             181.00           36.20            0.00   18.68             235.88
126764       10098             130.00           26.00            0.00   13.42             169.42
126766       10100           1,380.00         276.00             0.00    0.00          1,656.00
126767       10107           3,395.00         577.15             0.00    0.00          3,972.15
126768       10108              14.00            2.80            0.00    1.44              18.24
126769       10113             161.00           32.20            0.00   16.62             209.82
126770       10117             400.00           80.00            0.00   41.28             521.28
126771       10121              26.00            5.20            0.00    2.68              33.88
126772       10126             120.00           24.00            0.00   12.38             156.38
126773       10134             105.00           21.00            0.00    0.00             126.00
126774       10140             140.00           28.00            0.00   14.45             182.45
126775       10142              82.00           16.40            0.00    8.46             106.86
126776       10144              46.00            9.20            0.00    0.00              55.20
126777       10146             215.00           43.00            0.00   22.19             280.19
126778       10149              18.00            3.60            0.00    1.86              23.46
126779       10152             106.00           21.20            0.00    0.00             127.20
126780       10161           7,291.00       1,458.20             0.00    0.00          8,749.20
126781       10165             110.00           22.00            0.00   11.35             143.35
126782       10188             286.00           57.20            0.00   29.52             372.72
126783       10196              30.00            6.00            0.00    3.10              39.10
126784       10197              12.00            2.40            0.00    1.24              15.64
126785       10201             147.00           29.40            0.00   15.17             191.57
126786       10205              81.00           16.20            0.00    8.36             105.56
126787       10209             255.00           51.00            0.00   26.32             332.32
126788       10215              48.00            9.60            0.00    4.95              62.55
126789       10222             530.00         106.00             0.00   54.70             690.70
126790       10231              57.00           11.40            0.00    5.88              74.28
126791       10238              61.00           12.20            0.00    6.30              79.50
126792       10243              75.00           15.00            0.00    7.74              97.74
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 24 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                    Page: 5
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges     Tax1               Total
126793       10250             120.00           24.00            0.00    12.38            156.38
126794       10253              82.00           16.40            0.00     0.00             98.40
126795       10257             177.00           35.40            0.00    18.27            230.67
126796       10284              25.00            5.00            0.00     2.58             32.58
126797       10297             400.00           80.00            0.00    41.28            521.28
126798       10300             430.00           86.00            0.00    44.38            560.38
126799       10301              24.00            4.80            0.00     2.48             31.28
126800       10303              41.00            8.20            0.00     4.23             53.43
126801       10311              10.00            2.00            0.00     1.03             13.03
126803       10318              12.00            2.40            0.00     0.00             14.40
126804       10328              61.00           12.20            0.00     6.30             79.50
126805       10335              64.00           12.80            0.00     6.60             83.40
126806       10336             217.00           43.40            0.00    22.39            282.79
126807       10342             136.00           27.20            0.00    14.04            177.24
126808       10343             140.00           28.00            0.00    14.45            182.45
126809       10346              50.00           10.00            0.00     0.00             60.00
126810       10352             300.00           60.00            0.00    30.96            390.96
126811       10360              65.00           13.00            0.00     0.00             78.00
126812       10368             275.00           55.00            0.00    28.38            358.38
126813       10377             130.00           26.00            0.00     0.00            156.00
126814       10382              90.00           18.00            0.00     0.00            108.00
126815       10388           1,071.00         214.20             0.00     0.00         1,285.20
126816       10389              30.00            6.00            0.00     3.10             39.10
126817       10394             776.00         155.20             0.00     0.00            931.20
126818       10396             145.00           29.00            0.00    14.96            188.96
126819       10401             272.00           54.40            0.00     0.00            326.40
126820       10406             290.00           58.00            0.00     0.00            348.00
126821       10411             301.00           60.20            0.00     0.00            361.20
126822       10413              26.00            5.20            0.00     2.68             33.88
126823       10417              45.00            9.00            0.00     4.64             58.64
126825       10440             475.00           95.00            0.00    49.02            619.02
126826       10441             530.00         106.00             0.00    54.70            690.70
126827       10444              46.00            9.20            0.00     4.75             59.95
126828       10451              36.00            7.20            0.00     3.72             46.92
126829       10483             383.00           76.60            0.00    39.53            499.13
126830       10498             212.00           42.40            0.00     0.00            254.40
126831       10502           1,050.00         210.00             0.00   108.36         1,368.36
126832       10505              90.00           18.00            0.00     9.29            117.29
126833       10518             369.00           73.80            0.00     0.00            442.80
126834       10527           1,850.00         370.00             1.00     0.00         2,221.00
126835       10528             192.00           38.40            0.00    19.81            250.21
126836       10534              60.00           12.00            0.00     6.19             78.19
126837       10548              14.00            2.80            0.00     0.00             16.80
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 25 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                    Page: 6
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges     Tax1               Total
126838       10553             354.00           70.80           50.00    36.53            511.33
126839       10560              66.00           13.20            0.00     6.81             86.01
126840       10562           1,250.00         250.00             0.00   129.00         1,629.00
126841       10565             311.00           62.20            0.00    32.10            405.30
126842       10578              89.00           17.80            0.00     9.18            115.98
126843       10599             207.00           41.40            0.00     0.00            248.40
126844       10603             188.00           37.60            0.00    19.40            245.00
126845       10610             130.00           26.00            0.00    13.42            169.42
126846       10614              32.00            6.40            0.00     3.30             41.70
126847       10621             151.00           30.20            0.00    15.58            196.78
126848       10623              50.00           10.00            0.00     5.16             65.16
126849       10638              14.00            2.80            0.00     1.44             18.24
126850       10643              10.00            2.00            0.00     1.03             13.03
126851       10657              20.00            4.00            0.00     0.00             24.00
126852       10661             341.00           68.20            0.00    35.19            444.39
126854       10667             201.00           40.20            0.00    20.74            261.94
126855       10676              68.00           13.60            0.00     7.02             88.62
126856       10683              57.00           11.40            0.00     5.88             74.28
126857       10689             236.00           47.20            0.00    24.36            307.56
126858       10690             611.00         122.20             0.00    63.06            796.26
126859       10691             553.00         110.60             0.00    57.07            720.67
126860       10692             191.00           38.20            0.00    19.71            248.91
126862       10701              30.00            6.00            0.00     3.10             39.10
126863       10704              30.00            6.00            0.00     3.10             39.10
126864       10713              72.00           14.40            0.00     7.43             93.83
126865       10716              61.00           12.20            0.00     0.00             73.20
126866       10692              86.00           17.20            0.00     8.88            112.08
126867       10099             616.00         123.20             0.00    63.57            802.77
126868       10099             521.00         104.20            50.00    53.77            728.97
126870       10003              26.00            5.20            0.00     2.68             33.88
126871       10004              38.00            7.60            0.00     3.92             49.52
126872       10008              62.00           12.40            0.00     0.00             74.40
126873       10014              41.00            8.20            0.00     4.23             53.43
126874       10019             948.00         189.60             0.00    97.83         1,235.43
126875       10028              70.00           14.00            0.00     7.22             91.22
126876       10031              10.00            2.00            0.00     1.03             13.03
126877       10036              45.00            0.00            0.00     0.00             45.00
126878       10038             998.00         199.60             0.00   102.99         1,300.59
126879       10046             120.00           24.00            0.00    12.38            156.38
126880       10049             360.00           72.00            0.00    37.15            469.15
126881       10051              74.00           14.80            0.00     7.64             96.44
126882       10053              60.00           12.00            0.00     6.19             78.19
126883       10058              19.00            3.80            0.00     1.96             24.76
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 26 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                    Page: 7
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges     Tax1               Total
126884       10061              41.00            8.20            0.00     4.23             53.43
126885       10067             300.00           60.00            0.00     0.00            360.00
126886       10068              25.00            5.00            0.00     2.58             32.58
126887       10069             355.00           71.00            0.00     0.00            426.00
126888       10075              38.00            7.60            0.00     3.92             49.52
126889       10085             813.00         162.60             0.00    83.90         1,059.50
126890       10087             120.00           24.00            0.00    12.38            156.38
126891       10090             610.00         122.00             0.00    62.95            794.95
126892       10098             435.00           87.00            0.00    44.89            566.89
126893       10099              60.00           12.00            0.00     0.00             72.00
126894       10101              30.00            6.00            0.00     3.10             39.10
126895       10103           1,300.00         260.00             0.00   134.16         1,694.16
126896       10104              10.00            2.00            0.00     1.03             13.03
126897       10111              90.00           18.00            0.00     9.29            117.29
126898       10119             626.00         125.20             0.00    64.60            815.80
126900       10122              20.00            4.00            0.00     2.06             26.06
126901       10125              98.00           19.60            0.00    10.11            127.71
126902       10166             455.00           91.00            0.00    46.96            592.96
126903       10174              76.00           15.20            0.00     0.00             91.20
126904       10176             245.00           49.00            0.00     0.00            294.00
126905       10184             400.00           80.00            0.00    41.28            521.28
126906       10194              40.00            8.00            0.00     4.13             52.13
126907       10195             150.00           30.00            0.00    15.48            195.48
126908       10197             179.00           35.80            0.00    18.47            233.27
126910       10209              80.00           16.00            0.00     0.00             96.00
126911       10222           1,919.00         383.80             0.00     0.00         2,302.80
126912       10224              24.00            4.80            0.00     2.48             31.28
126913       10255           1,733.00         294.61             0.00     0.00         2,027.61
126914       10266              10.00            2.00            0.00     0.00             12.00
126915       10273             501.00         100.20             0.00    51.70            652.90
126916       10295             108.00           21.60            0.00     0.00            129.60
126917       10296              10.00            2.00            0.00     1.03             13.03
126918       10323              92.00           18.40            0.00     9.49            119.89
126919       10336             165.00           33.00            0.00    17.03            215.03
126920       10337              16.00            3.20            0.00     1.65             20.85
126921       10343             210.00           42.00            0.00     0.00            252.00
126922       10367              22.00            4.40            0.00     2.27             28.67
126923       10374             725.00         145.00             0.00     0.00            870.00
126924       10381             236.00           47.20            0.00    24.36            307.56
126925       10388              16.00            3.20            1.00     0.00             20.20
126926       10390              36.00            7.20            0.00     3.72             46.92
126927       10396              77.00           15.40            0.00     7.95            100.35
126928       10399              10.00            2.00            0.00     1.03             13.03
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 27 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                    Page: 8
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges     Tax1               Total
126929       10400             530.00         106.00             0.00     0.00            636.00
126930       10402              65.00           13.00            0.00     6.71             84.71
126931       10406              45.00            9.00            0.00     4.64             58.64
126932       10408             152.00           30.40            0.00     0.00            182.40
126933       10416             161.00           32.20            0.00     0.00            193.20
126934       10419              44.00            8.80            0.00     4.54             57.34
126935       10424             100.00           20.00            0.00    10.32            130.32
126936       10437              32.00            6.40            0.00     3.30             41.70
126937       10476              15.00            3.00            0.00     1.55             19.55
126938       10502              44.00            8.80            0.00     4.54             57.34
126939       10504             120.00           24.00            0.00    12.38            156.38
126940       10505             187.00           37.40            0.00    19.30            243.70
126941       10515             233.00           46.60            0.00    24.05            303.65
126942       10526              26.00            5.20            0.00     2.68             33.88
126943       10533              71.00           14.20            0.00     7.33             92.53
126944       10540              20.00            4.00            0.00     2.06             26.06
126945       10545              47.00            9.40            0.00     0.00             56.40
126946       10547              20.00            4.00            0.00     2.06             26.06
126947       10564             200.00           40.00            0.00    20.64            260.64
126948       10569           1,875.00         375.00             0.00   193.50         2,443.50
126949       10587              62.00           12.40            0.00     6.40             80.80
126950       10611             236.00           47.20            0.00    24.36            307.56
126951       10621              53.00           10.60            0.00     5.47             69.07
126952       10638              45.00            8.10            0.00     4.57             57.67
126953       10652             450.00           90.00            0.00    46.44            586.44
126954       10657           1,560.00         312.00             0.00   160.99         2,032.99
126955       10660             130.00           26.00            0.00    13.42            169.42
126956       10668              74.00           14.80            0.00     7.64             96.44
126957       10680             150.00           30.00            0.00     0.00            180.00
126958       10219             750.00         150.00             0.00     0.00            900.00
126959       10399             525.00         105.00             0.00    54.18            684.18
126960       10008             394.00           78.80            0.00    40.66            513.46
126961       10011              50.00           10.00            0.00     0.00             60.00
126962       10013             505.00         101.00             0.00    52.12            658.12
126963       10041              56.00           11.20            0.00     5.78             72.98
126964       10042              91.00           18.20            0.00     9.39            118.59
126966       10060              50.00           10.00            0.00     5.16             65.16
126967       10062              63.00           12.60            0.00     0.00             75.60
126968       10067             232.00           46.40            0.00    23.94            302.34
126969       10070             123.00           24.60            0.00     0.00            147.60
126970       10077              32.00            6.40            0.00     3.30             41.70
126971       10081              24.00            4.80            0.00     0.00             28.80
126972       10084             132.00           26.40            0.00    13.62            172.02
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 28 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                    Page: 9
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges     Tax1               Total
126973       10089              30.00            6.00            0.00     3.10             39.10
126974       10092           1,576.00         267.92             0.00     0.00         1,843.92
126975       10096             104.00           20.80            0.00    10.73            135.53
126976       10106             163.00           32.60            0.00    16.82            212.42
126977       10108              29.00            5.80            0.00     2.99             37.79
126978       10109              56.00           11.20            0.00     0.00             67.20
126979       10119             191.00           38.20            0.00    19.71            248.91
126980       10127             100.00           20.00            0.00     0.00            120.00
126981       10133             151.00           30.20            0.00    15.58            196.78
126982       10137             101.00           20.20            0.00     0.00            121.20
126983       10139             146.00           29.20            0.00    15.07            190.27
126984       10147              71.00           14.20            0.00     0.00             85.20
126985       10149             520.00         104.00             0.00     0.00            624.00
126986       10151              24.00            4.80            0.00     2.48             31.28
126988       10160             110.00           22.00            0.00     0.00            132.00
126989       10161              20.00            4.00            0.00     2.06             26.06
126990       10164             270.00           54.00            0.00     0.00            324.00
126991       10166             231.00           46.20            0.00    23.84            301.04
126992       10184              46.00            9.20            0.00     4.75             59.95
126993       10199             417.00           83.40            0.00    43.03            543.43
126994       10201              22.00            4.40            0.00     0.00             26.40
126995       10212             775.00         155.00             0.00    79.98         1,009.98
126996       10213             885.00         177.00             0.00    91.33         1,153.33
126997       10218             607.00         121.40             0.00     0.00            728.40
126998       10220             131.00           26.20            0.00    13.52            170.72
126999       10230              12.00            2.40            0.00     0.00             14.40
127000       10245             230.00           46.00            0.00    23.74            299.74
127001       10247              82.00           16.40            0.00     8.46            106.86
127002       10293              56.00           11.20            0.00     5.78             72.98
127003       10301              18.00            3.60            0.00     0.00             21.60
127004       10354             615.00         123.00             0.00    63.47            801.47
127005       10357              60.00           12.00            0.00     0.00             72.00
127006       10361              43.00            8.60            0.00     4.44             56.04
127007       10366             126.00           25.20            0.00    13.00            164.20
127008       10368             160.00           32.00            0.00    16.51            208.51
127009       10372              45.00            9.00            0.00     4.64             58.64
127010       10374              55.00           11.00            0.00     5.68             71.68
127011       10379              24.00            4.80            0.00     2.48             31.28
127012       10380              50.00           10.00            0.00     5.16             65.16
127013       10385             180.00           36.00            0.00    18.58            234.58
127014       10391             590.00         118.00             0.00    60.89            768.89
127015       10392              83.00           16.60            0.00     0.00             99.60
127016       10402           1,750.00         350.00             0.00   180.60         2,280.60
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 29 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                   Page: 10
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges    Tax1                Total
127017       10408             113.00           22.60            0.00   11.66             147.26
127018       10430              51.00           10.20            0.00    5.26              66.46
127019       10436             116.00           23.20            0.00   11.97             151.17
127020       10447             212.00           42.40            0.00    0.00             254.40
127021       10452             185.00           37.00            0.00   19.09             241.09
127022       10456             186.00           37.20            0.00    0.00             223.20
127023       10459             245.00           49.00            0.00   25.28             319.28
127024       10463              44.00            8.80            0.00    4.54              57.34
127025       10475           1,402.00         280.40             0.00    0.00          1,682.40
127026       10478             120.00           24.00            0.00    0.00             144.00
127027       10489           1,842.00         368.40             0.00    0.00          2,210.40
127028       10497              10.00            2.00            0.00    0.00              12.00
127029       10502             540.00         108.00             0.00    0.00             648.00
127030       10524             215.00           43.00            0.00   22.19             280.19
127031       10529              20.00            4.00            0.00    2.06              26.06
127032       10541             284.00           56.80            0.00    0.00             340.80
127033       10546             130.00           26.00            0.00   13.42             169.42
127034       10547              55.00           11.00            0.00    5.68              71.68
127035       10556              25.00            5.00            0.00    2.58              32.58
127036       10607              60.00           12.00            0.00    6.19              78.19
127037       10613             198.00           39.60            0.00    0.00             237.60
127038       10614              12.00            2.40            0.00    1.24              15.64
127039       10619              36.00            7.20            0.00    3.72              46.92
127040       10621             110.00           22.00            0.00   11.35             143.35
127041       10622             120.00           24.00            0.00    0.00             144.00
127042       10623              30.00            6.00            0.00    3.10              39.10
127043       10632              90.00           18.00            0.00    9.29             117.29
127044       10635              16.00            3.20            0.00    1.65              20.85
127045       10637              46.00            9.20            0.00    4.75              59.95
127046       10645             210.00           42.00            0.00   21.67             273.67
127047       10657              46.00            9.20            0.00    4.75              59.95
127048       10659             337.00           67.40            0.00   34.78             439.18
127049       10660              68.00           13.60            0.00    0.00              81.60
127050       10662             176.00           35.20            0.00    0.00             211.20
127051       10666             161.00           32.20            0.00   16.62             209.82
127052       10676              18.00            3.60            0.00    1.86              23.46
127053       10677             108.00           21.60            0.00    0.00             129.60
127054       10685              20.00            4.00            0.00    2.06              26.06
127055       10687              77.00           15.40            0.00    0.00              92.40
127056       10701             525.00         105.00             0.00   54.18             684.18
127057       10704              24.00            4.80            0.00    0.00              28.80
127058       10712             126.00           25.20            0.00    0.00             151.20
127059       10735              51.00           10.20            0.00    5.26              66.46
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 30 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                   Page: 11
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges     Tax1               Total
127060       10739              56.00           11.20            0.00     5.78             72.98
127061       10740             969.00         193.80             0.00   100.00         1,262.80
127062       10744             710.00         142.00             0.00     0.00            852.00
127063       10746              80.00           16.00            0.00     8.26            104.26
127064       10749             110.00           22.00            0.00    11.35            143.35
127065       10750             186.00           37.20            0.00     0.00            223.20
127066       10156              80.00           16.00            0.00     0.00             96.00
127068       10744              10.00            2.00            0.00     0.00             12.00
127069       10000              46.00            9.20            0.00     4.75             59.95
127070       10001             327.00           65.40            0.00     0.00            392.40
127071       10002           1,436.00         287.20             0.00   148.20         1,871.40
127072       10006              86.00           17.20            0.00     8.88            112.08
127073       10007             301.00           60.20            0.00     0.00            361.20
127074       10011              85.00           17.00            0.00     8.77            110.77
127075       10013             106.00           21.20            0.00    10.94            138.14
127076       10019              71.00           14.20            0.00     0.00             85.20
127077       10029              54.00           10.80            0.00     5.57             70.37
127078       10033             250.00           50.00            0.00    25.80            325.80
127079       10034             100.00           20.00            0.00    10.32            130.32
127080       10035              95.00           19.00            0.00     9.80            123.80
127081       10036             171.00           34.20            0.00     0.00            205.20
127082       10038              96.00           19.20            0.00     9.91            125.11
127083       10040             186.00           37.20            0.00    19.20            242.40
127084       10049              75.00           15.00            0.00     7.74             97.74
127085       10050           1,904.00         380.80             0.00     0.00         2,284.80
127086       10052             170.00           34.00            0.00    17.54            221.54
127087       10055             236.00           47.20            0.00    24.36            307.56
127088       10067             216.00           43.20            0.00    22.29            281.49
127089       10068              90.00           18.00            0.00     9.29            117.29
127090       10070             161.00           32.20            0.00    16.62            209.82
127091       10072             179.00           35.80            0.00    18.47            233.27
127092       10073              66.00           13.20            0.00     6.81             86.01
127093       10076             145.00           29.00            0.00    14.96            188.96
127094       10077             104.00           20.80            0.00     0.00            124.80
127095       10092              80.00           16.00            0.00     8.26            104.26
127096       10100              49.00            9.80            0.00     5.06             63.86
127097       10103             116.00           23.20            0.00    11.97            151.17
127098       10104           1,692.00         287.64             0.00     0.00         1,979.64
127099       10107             515.00         103.00             0.00     0.00            618.00
127100       10113              35.00            7.00            0.00     0.00             42.00
127101       10114             330.00           66.00            0.00    34.06            430.06
127102       10119              10.00            2.00            0.00     1.03             13.03
127103       10120              86.00           17.20            0.00     0.00            103.20
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 31 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                   Page: 12
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges    Tax1                Total
127104       10149             353.00           70.60            0.00   36.43             460.03
127105       10154             111.00           22.20            0.00    0.00             133.20
127106       10163              24.00            4.80            0.00    2.48              31.28
127107       10169             313.00           62.60            0.00   32.30             407.90
127108       10170              20.00            4.00            0.00    2.06              26.06
127109       10174              41.00            8.20            0.00    4.23              53.43
127110       10176              40.00            8.00            0.00    4.13              52.13
127111       10180              67.00           13.40            1.00    0.00              81.40
127112       10181             950.00         190.00            10.00    0.00          1,150.00
127113       10190              70.00           14.00            0.00    7.22              91.22
127114       10191              67.00           13.40            0.00    6.91              87.31
127115       10194              80.00           16.00            0.00    8.26             104.26
127116       10195             526.00         105.20             0.00   54.28             685.48
127117       10200              60.00           12.00            0.00    6.19              78.19
127118       10205              82.00           16.40            0.00    0.00              98.40
127119       10223             423.00           84.60            0.00    0.00             507.60
127120       10227              35.00            7.00            0.00    3.61              45.61
127121       10247             474.00           94.80            1.00    0.00             569.80
127122       10249             112.00           22.40            0.00   11.56             145.96
127123       10257              31.00            6.20            0.00    0.00              37.20
127124       10260             120.00           24.00            0.00   12.38             156.38
127125       10263              68.00           13.60            0.00    7.02              88.62
127126       10268             111.00           22.20            0.00   11.46             144.66
127127       10275              40.00            8.00            0.00    4.13              52.13
127128       10286           1,258.00         251.60             0.00    0.00          1,509.60
127129       10290              76.00           15.20            0.00    0.00              91.20
127130       10292              14.00            2.80            0.00    1.44              18.24
127131       10296              80.00           16.00            0.00    0.00              96.00
127132       10309              20.00            4.00            0.00    2.06              26.06
127133       10312             126.00           25.20            0.00   13.00             164.20
127134       10317             150.00           30.00            0.00   15.48             195.48
127135       10320             729.00         145.80             0.00   75.23             950.03
127136       10321              20.00            4.00            0.00    2.06              26.06
127137       10330             401.00           80.20            0.00    0.00             481.20
127138       10332              62.00           12.40            0.00    6.40              80.80
127139       10340             370.00           74.00            0.00    0.00             444.00
127140       10342             200.00           40.00            0.00   20.64             260.64
127141       10346             330.00           66.00            0.00    0.00             396.00
127142       10354             201.00           40.20            0.00   20.74             261.94
127143       10360             142.00           28.40            0.00   14.65             185.05
127144       10371              20.00            4.00            0.00    2.06              26.06
127145       10372              20.00            4.00            0.00    2.06              26.06
127146       10382             166.00           33.20            0.00   17.13             216.33
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 32 of 76
5/15/2019                           J Levine Auction & Appraisal LLC                   Page: 13
                                               Invoice Detail                    v9.06-InvSummary-1
12:04:11
                                         From 4/1/2019 to 4/30/2019

Invoice#     BidCard#        BasePrice     BuyerPrem          Charges     Tax1               Total
127147       10386              50.00           10.00            0.00     5.16             65.16
127149       10396              31.00            6.20            0.00     3.20             40.40
127150       10398              55.00           11.00            0.00     5.68             71.68
127151       10399              41.00            8.20            0.00     4.23             53.43
127152       10406             462.00           92.40            0.00     0.00            554.40
127153       10407             145.00           29.00            1.00     0.00            175.00
127154       10414              16.00            3.20            0.00     0.00             19.20
127155       10418              66.00           13.20            0.00     6.81             86.01
127156       10427              71.00           14.20            0.00     7.33             92.53
127157       10436             100.00           20.00            0.00    10.32            130.32
127158       10442             105.00           21.00            0.00    10.84            136.84
127159       10451              43.00            8.60            0.00     4.44             56.04
127160       10452             223.00           44.60            0.00     0.00            267.60
127161       10453              74.00           14.80            0.00     0.00             88.80
127162       10457              31.00            6.20            0.00     3.20             40.40
127163       10472             284.00           56.80            0.00    29.31            370.11
127164       10474             102.00           20.40            0.00    10.53            132.93
127165       10475              56.00           11.20            0.00     5.78             72.98
127166       10482             118.00           23.60            0.00     0.00            141.60
127167       10489             362.00           72.40            0.00    37.36            471.76
127168       10493             275.00           55.00            0.00    28.38            358.38
127169       10497              12.00            2.40            0.00     0.00             14.40
127170       10519              12.00            2.40            0.00     1.24             15.64
127171       10521              12.00            2.40            0.00     1.24             15.64
127172       10527              97.00           19.40            1.00    10.01            127.41
127173       10530              60.00           12.00            0.00     6.19             78.19
127174       10543              12.00            2.40            0.00     0.00             14.40
127175       10573             100.00           20.00            0.00    10.32            130.32
127176       10580             155.00           31.00            0.00    16.00            202.00
127177       10588           1,471.00         294.20             0.00   151.81         1,917.01
127178       10614             928.00         185.60             0.00     0.00         1,113.60
127179       10615              40.00            8.00            0.00     4.13             52.13
127180       10631              87.00           17.40            0.00     8.98            113.38
127181       10633             345.00           69.00            0.00    35.60            449.60
127182       10637              65.00           13.00            0.00     6.71             84.71
127183       10649              26.00            5.20            0.00     2.68             33.88
127184       10652              69.00           13.80            0.00     7.12             89.92
127185       10666              55.00           11.00            0.00     5.68             71.68
127186       10670           1,550.00         310.00             0.00   159.96         2,019.96
127187       10679             727.00         145.40             0.00     0.00            872.40
127188       10685             255.00           51.00            0.00     0.00            306.00
127189       10692             382.00           76.40            0.00     0.00            458.40
127190       10706              61.00           12.20            0.00     6.30             79.50
           Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41     Desc
                                    Main Document    Page 33 of 76
5/15/2019                                 J Levine Auction & Appraisal LLC                                 Page: 14
                                                      Invoice Detail                                 v9.06-InvSummary-1
12:04:11
                                                From 4/1/2019 to 4/30/2019

Invoice#     BidCard#           BasePrice         BuyerPrem          Charges         Tax1                        Total
127191       10707                   121.00            18.15            0.00       11.97                      151.12
127192       10710                    56.00            11.20            0.00        5.78                       72.98
127193       10712                    50.00            10.00            0.00        0.00                       60.00
127194       10715                   150.00            30.00            0.00       15.48                      195.48
127195       10717                    76.00            15.20            0.00        7.84                       99.04

    Purchases::               0.00
  Consignments:               0.00
         Totals:        139,794.00            27,644.47           116.00       7,417.64                174,972.11

                                                                               NonTaxable 1 Sales:    81,303.02
                                                                                  Taxable 1 Sales:    86,251.45




                                                                                      Total Sales:    167,554.47
                                                                                            Tax1:       7,417.64


                                                                                    Total Invoice:   $174,972.11




           Case 2:19-bk-02843-SHG         Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41                   Desc
                                          Main Document    Page 34 of 76
                                Part B




Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 35 of 76
5/13/2019                                          J Levine Auction & Appraisal LLC                                                   Page: 1
08:24:32                                                                                                                      v9.06-AucSummary-22
                                                     Consignor Totals by Consignor
                                               All Auctions : 4/1/2019 - 4/30/2019
                                                                             Payment
        Lot       Invoice                 Manual                  Buy Back      Type      Due to   CO Balance
      Count         Price     Expenses       Adj     Commission       Fees Surcharge   Consignor          Adj    Payments            Balance
BH25072 - Williams *DND*, Noah
          0          0.00         0.00                     0.00       0.00     0.00    2,100.00                 -2,100.00                 0.00

C1 - J Levine Auction & Appraisal LLC, Levine, Josh
         81      8,155.00         0.00              -8,155.00         0.00     0.00        0.00                        0.00               0.00

C2140 - Pick up check, Plasse, Ronald
          5        257.00         0.00                  -38.55        0.00     0.00      218.45                   -218.45                 0.00

C544 - Boehme, Nicholas
          0          0.00        0.00                      0.00       0.00     0.00       17.85                    -17.85                 0.00

C879 - Levine, Josh
          0           0.00       0.00                      0.00       0.00     0.00    1,381.25                 -1,381.25                 0.00

CN7550 - Carroll, Edward
          0          0.00        0.00                      0.00       0.00     0.00       18.50                    -18.50                 0.00

CN7685 - Autrey, Mark
          0           0.00       0.00                      0.00       0.00     0.00      104.00                   -104.00                 0.00

CN7704 - Simmons, Douglas
          2         16.00        0.00                    -4.80        0.00     0.00       11.20                    -11.20                 0.00

DD15502 - Davis, Deborah
          0      1,260.00        0.00                  -189.00        0.00     0.00    1,071.00                        0.00        1,071.00

DD15710 - Linderman, Earl
          0        380.00        0.00                  -114.00        0.00     0.00    1,051.20                 -1,051.20                 0.00

DD15772 - Donovan's Steak & Chop,
          1         20.00        -1.00                   -7.00        0.00     0.00       12.00                    -12.00                 0.00

DD15796 - Picks up Check, Elam, Ruby
          0          0.00         0.00                     0.00       0.00     0.00      558.35                   -552.35                 0.00

DD15798 - Luther, Barbara
          0          0.00        0.00                      0.00       0.00     0.00        9.40                     -9.40                 0.00

DD15809 - Promised Check In 7 Days, Ping, Er-Chang
          3         10.00        -3.00                   -3.50        0.00     0.00        3.50                     -3.50                 0.00

DD15817 - Tiechtel, Chana
          1         16.00       -2.00                    -5.60        0.00     0.00        8.40                     -8.40                 0.00
                         Case 2:19-bk-02843-SHG        Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41         Desc
                                                       Main Document    Page 36 of 76
5/13/2019                                          J Levine Auction & Appraisal LLC                                                    Page: 2
08:24:32                                                                                                                       v9.06-AucSummary-22
                                                     Consignor Totals by Consignor
                                               All Auctions : 4/1/2019 - 4/30/2019
                                                                              Payment
        Lot       Invoice                 Manual                   Buy Back      Type      Due to   CO Balance
      Count         Price     Expenses       Adj    Commission         Fees Surcharge   Consignor          Adj    Payments            Balance
DD15834 - Dorsey, Marcy
          0          0.00          0.00                     0.00       0.00     0.00       32.15                    -32.15                 0.00

DD15836 - Parrell *DND*, Susan
          8      1,217.00         -8.00                  -425.95       0.00     0.00      783.05                   -783.05                 0.00

DD15838 - Shirran, Darlene
          1      1,217.00         -1.00                  -425.95       0.00     0.00      390.05                   -390.05                 0.00

DD15839 - Steill, Charlotte
          0          0.00          0.00                     0.00       0.00     0.00      299.65                   -289.65                 0.00

DD15840 - McKay, Jean
          2      3,490.00         -2.00              -1,221.50         0.00     0.00    1,449.50                 -1,449.50                 0.00

DD15842 - Coyne, Joseph
          0      2,116.00        -20.00                  -740.60       0.00     0.00    1,355.40                        0.00        1,355.40

DD15843 - Wagner *DND*, Suzanne
          0      2,850.00       -2.00                    -997.50       0.00     0.00    1,850.50                        0.00        1,850.50

DD15844 - Henderson *DND*, Gib
          2        923.00         -2.00                  -323.05       0.00     0.00      597.95                   -597.95                 0.00

GG88000 - Carey, Berneice
          0          0.00          0.00                     0.00       0.00     0.00    3,570.00                 -3,570.00                 0.00

GG88001 - Andrews, Letty
         87      7,737.00        -90.00              -2,707.95         0.00     0.00    5,482.25                 -5,283.50                 0.00

JE13093 - Zarrin, Ali
          5        181.00         -5.00                   -27.15       0.00     0.00      714.35                   -714.35                 0.00

JE13165 - Robles, Leona
          0         26.00          0.00    42.00          -10.40       0.00     0.00       54.60                    -54.60                 0.00

JE13187 - McMurrin, Gaylord
          1         10.00         -1.00                    -2.50       0.00     0.00        6.50                     -6.50                 0.00

JE13190 - Croft, Daren
          0         86.00         -3.00                   -25.80       0.00     0.00       57.20                        0.00             57.20

JE13251 - Mail Check-call when check sent, Friend, Jim
          2         10.00         0.00                     -1.50       0.00     0.00      624.75                   -624.75                 0.00
                        Case 2:19-bk-02843-SHG        Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41           Desc
                                                      Main Document    Page 37 of 76
5/13/2019                                            J Levine Auction & Appraisal LLC                                                  Page: 3
08:24:32                                                                                                                       v9.06-AucSummary-22
                                                       Consignor Totals by Consignor
                                                 All Auctions : 4/1/2019 - 4/30/2019
                                                                              Payment
        Lot       Invoice                 Manual                   Buy Back      Type      Due to   CO Balance
      Count         Price     Expenses       Adj      Commission       Fees Surcharge   Consignor          Adj    Payments            Balance
JE13371 - Great AZ Estate Sales, Balvin, Jamie
          2      1,034.00        -2.00                   -258.50       0.00     0.00      773.50                   -773.50                 0.00

JE13412 - Margaret Barstow-Taylor POA, Brockman, Jack
          1         20.00         0.00                     -8.00       0.00     0.00       12.00                    -12.00                 0.00

JE13428 - Salas, Alfredo
          1        110.00        0.00                     -33.00       0.00     0.00       77.00                        0.00               0.00

JE13444 - Camelback Marketplace, Knott, Tom
          0          0.00         0.00                      0.00       0.00     0.00      158.25                   -158.25                 0.00

JE13468 - Hauptman, Robert
          0         40.00        0.00                     -14.00       0.00     0.00       89.00                    -89.00                 0.00

JE13497 - Fisher, Bill
          0          0.00        0.00                       0.00       0.00     0.00      143.00                   -143.00                 0.00

JE13502 - Kingsbury, Susan
          1         14.00       -1.00         3.20         -4.20       0.00     0.00       12.00                    -12.00                 0.00

JE13552 - Goldstein, Andrew
         14      7,149.00        0.00                  -1,429.80       0.00     0.00    5,719.20                 -4,619.20          1,100.00

JE13577 - Granger, Gregg
          5         79.00       -3.20                     -27.65       0.00     0.00    2,349.95                 -2,318.80               31.15

JE13700 - Andraos, Elanore
         22      8,888.00      -22.00                  -3,110.80       0.00     0.00    5,755.20                 -4,536.20                 0.00

JE13710 - Do Not Donate Unsold, Herman *DND*, Craig
         36      3,177.00       -36.00                   -953.10       0.00     0.00    2,187.90                 -2,187.90                 0.00

JE13765 - Myers, Linda-Rose
          4          0.00       -2.00                       0.00       0.00     0.00       -2.00                        0.00             -2.00

JE13768 - McCormick, Jack
          5         20.00        0.00                      -6.00       0.00     0.00      295.40                   -295.40                 0.00

JE13774 - Haase, Kristen
          1        120.00       -1.00                     -24.00       0.00     0.00       95.00                    -95.00                 0.00

JE13783 - Abraham, Stacey
         89      1,636.00      -35.00                    -490.80       0.00     0.00    1,110.20                 -1,110.20                 0.00
                        Case 2:19-bk-02843-SHG          Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41         Desc
                                                        Main Document    Page 38 of 76
5/13/2019                                         J Levine Auction & Appraisal LLC                                                  Page: 4
08:24:32                                                                                                                    v9.06-AucSummary-22
                                                    Consignor Totals by Consignor
                                                All Auctions : 4/1/2019 - 4/30/2019
                                                                             Payment
        Lot       Invoice                 Manual                  Buy Back      Type      Due to   CO Balance
      Count         Price     Expenses       Adj   Commission         Fees Surcharge   Consignor          Adj    Payments          Balance
JE13807 - Musical Instrument Museum (MIM), Forde, Debbie
         16        121.00         0.00                 -36.30         0.00     0.00    1,623.80                 -1,623.80               0.00

JE13984 - The Daugherty Living Trust, Daugherty, Nick
          5         58.00        -5.00                   -20.30       0.00     0.00       32.70                    -32.70               0.00

JE13986 - Xuan, Huifang
          3        145.00        0.00                    -43.50       0.00     0.00    8,367.10                 -8,367.10               0.00

JM28024 - Do Not Mail Checks, Will Pick Up, Cid, Yvonne
          5        218.00         0.00                  -87.20        0.00     0.00      906.00                   -906.00               0.00

JM28034 - Hill, Tony
          3        370.00        0.00                   -111.00       0.00     0.00      259.00                   -259.00               0.00

JM28073 - Collinet, Nicole
          0          0.00        0.00                      0.00       0.00     0.00       20.15                    -20.15               0.00

JM28076 - McCarthy, Michael
          1         71.00        0.00                    -24.85       0.00     0.00      649.95                   -599.80               0.00

JM28090 - Earp, Steven
          1         35.00        0.00                     -5.25       0.00     0.00       29.75                    -29.75               0.00

JM28095 - Wang Bartlett, Thonetta
          1        226.00        -1.00                   -90.40       0.00     0.00      879.80                   -880.80             -1.00

JM28104 - Temple, Terry
          3        518.00      -13.00                   -155.40       0.00     0.00      702.55                   -352.95               0.00

JM28120 - Mars, Ken
          6         136.00      -6.00                    -54.40       0.00     0.00       75.60                    -40.80               0.00

JM28126 - Claydon, M J
          8        305.00       -4.00                   -106.75       0.00     0.00      194.25                    -96.10               0.00

JM28127 - Eyler, William
          0          0.00        0.00                      0.00       0.00     0.00    2,245.00                 -2,245.00               0.00

JM28130 - Bourgeois, Dennis
         21      1,803.00      -21.00                   -631.05       0.00     0.00    1,150.95                   -630.90               0.00

JM28144 - Milligan, Tom
          4         32.00       -4.00                    -12.80       0.00     0.00       15.20                    -15.20               0.00
                         Case 2:19-bk-02843-SHG         Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41        Desc
                                                        Main Document    Page 39 of 76
5/13/2019                                          J Levine Auction & Appraisal LLC                                                  Page: 5
08:24:32                                                                                                                     v9.06-AucSummary-22
                                                     Consignor Totals by Consignor
                                               All Auctions : 4/1/2019 - 4/30/2019
                                                                            Payment
        Lot       Invoice                 Manual                 Buy Back      Type      Due to   CO Balance
      Count         Price      Expenses      Adj    Commission       Fees Surcharge   Consignor          Adj    Payments            Balance
JM28159 - Pfeiffer, Scott
          2         20.00        -2.00                   -8.00       0.00     0.00       34.60                    -24.60               10.00

JM28160 - Appleton, Patrick
          2        450.00         0.00                 -157.50       0.00     0.00      292.50                   -292.50                 0.00

JM28161 - Shook, Debbie
          0         55.00         0.00                  -22.00       0.00     0.00       32.00                    -32.00                 0.00

JM28172 - Nielsen, Christina
          0          0.00         0.00                    0.00       0.00     0.00      117.00                   -117.00                 0.00

JM28173 - Stansbury, Nils
          0      1,151.00        -7.00                 -345.30       0.00     0.00      798.70                        0.00           798.70

JM28176 - Bray, Mike
          0          70.00        0.00                  -24.50       0.00     0.00    1,696.90                 -1,696.90                 0.00

JM28177 - McCartney, Kelly
          0          0.00         0.00                    0.00       0.00     0.00       30.60                    -30.60                 0.00

JM28178 - Rapp, Karen
          2        120.00        -2.00                  -42.00       0.00     0.00       76.00                        0.00             76.00

JM28179 - Petrovic, Richard
          1        172.00        -1.00                  -43.00       0.00     0.00      128.00                   -122.00                 0.00

JM28183 - Brown, Shira
          0          0.00         0.00                    0.00       0.00     0.00      171.20                   -171.20                 0.00

JM28184 - Feeney, Michael
          0          0.00         0.00                    0.00       0.00     0.00      951.50                   -951.50                 0.00

JM28185 - Pick Up, McDonald, Jaeson
          6         82.00        -6.00                  -24.60       0.00     0.00      392.80                   -392.80                 0.00

JM28187 - Ballard, Connie
          5      4,974.00         0.00               -1,740.90       0.00     0.00    2,734.10                 -2,658.70                 0.00

JM28188 - Van Weelden, Joyce
          0      1,901.00         0.00                 -665.35       0.00     0.00    1,235.65                 -1,235.65                 0.00

JM28189 - Cinti, Joanne
          3         86.00        -4.00                  -34.40       0.00     0.00       45.60                    -35.60                 5.00
                         Case 2:19-bk-02843-SHG       Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41         Desc
                                                      Main Document    Page 40 of 76
5/13/2019                                          J Levine Auction & Appraisal LLC                                                  Page: 6
08:24:32                                                                                                                     v9.06-AucSummary-22
                                                     Consignor Totals by Consignor
                                               All Auctions : 4/1/2019 - 4/30/2019
                                                                            Payment
        Lot       Invoice                 Manual                 Buy Back      Type      Due to   CO Balance
      Count         Price     Expenses       Adj    Commission       Fees Surcharge   Consignor          Adj    Payments            Balance
JM28190 - Weininger, Robert
          0        435.00       -1.00                  -130.50       0.00     0.00      303.50                        0.00           303.50

JM28191 - Oey, Lyra
          2      1,715.00       -2.00                  -600.25       0.00     0.00    1,112.75                 -1,112.75                 0.00

JM28192 - Ray, James
         10        437.00      -10.00                  -174.80       0.00     0.00      252.20                   -252.20                 0.00

JM28193 - Neal, Felicia
         56      1,223.00      -56.00                  -489.20       0.00     0.00      677.80                   -673.60                 0.00

JM28194 - Stewart, Greg
         36      1,666.00     -411.00                  -583.10       0.00     0.00      671.90                   -632.00                 0.00

JM28195 - Fleming, Nancy
          2        620.00       -2.00                  -217.00       0.00     0.00      401.00                   -401.00                 0.00

JM28197 - Upland Interiors PICK UP CHECK, Emmert, Patricia
         54      2,879.00         0.00              -1,007.65        0.00     0.00    1,871.35                        0.00               0.00

JM28199 - Brownlee, Joseph
         20        440.00      -20.00                  -154.00       0.00     0.00      266.00                   -266.00                 0.00

JM28201 - O'Connor, Nancy
         12        142.00        0.00                   -42.60       0.00     0.00      113.40                   -113.40                 0.00

JM28202 - Hagen, Richard
          1         30.00        0.00                    -9.00       0.00     0.00       21.00                    -21.00                 0.00

JM28203 - Stafford, Joyce
          1         30.00       -1.00                   -12.00       0.00     0.00       17.00                    -17.00                 0.00

JM28204 - Harvey, Russell
          1        550.00       -1.00                  -220.00       0.00     0.00      329.00                   -329.00                 0.00

JM28206B - TIG Investment, Whal, Steve
         50      1,755.00         0.00                 -127.50       0.00     0.00    1,755.00                        0.00        1,755.00

JM28207 - Segura, Monique
          2      1,400.00       -2.00                  -490.00       0.00     0.00      908.00                        0.00               0.00

JM28210 - Pick up check, Whipple, Jill
        255     12,773.00         0.00               -3,831.90       0.00     0.00    8,941.10                        0.00               0.00
                        Case 2:19-bk-02843-SHG        Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41         Desc
                                                      Main Document    Page 41 of 76
5/13/2019                                          J Levine Auction & Appraisal LLC                                                  Page: 7
08:24:32                                                                                                                     v9.06-AucSummary-22
                                                     Consignor Totals by Consignor
                                                All Auctions : 4/1/2019 - 4/30/2019
                                                                            Payment
        Lot       Invoice                 Manual                 Buy Back      Type      Due to   CO Balance
      Count         Price     Expenses       Adj    Commission       Fees Surcharge   Consignor          Adj    Payments            Balance
JM28211 - Wilson, Cheryl
          1        800.00       -1.00                  -280.00       0.00     0.00      519.00                        0.00               0.00

JM28666 - Lorentzen, Andrew
          1         14.00        0.00                    -2.10       0.00     0.00       11.90                        0.00               0.00

RH50010 - Mail Checks, Johnson *DND*, Pamela
          0          0.00         0.00                    0.00       0.00     0.00       54.25                    -54.25                 0.00

RH50011 - Graham Family Trust *DND*,
          1         24.00        -1.00                   -8.40       0.00     0.00       14.60                    -14.60                 0.00

RH50043 - Pekar, Tom
          1          10.00      -1.00                    -3.50       0.00     0.00        5.50                     -5.50                 0.00

RH50054 - Erickson, William
          0          0.00        0.00                     0.00       0.00     0.00       25.65                    -25.65                 0.00

RH50059 - Oleary, Eileen
          3         30.00       -3.00                   -10.50       0.00     0.00       16.50                    -16.50                 0.00

RH50063 - Johnson Prusak, Julie
          0         15.00       -1.00                    -5.25       0.00     0.00      792.50                   -783.75                 8.75

RH50069 - Oldman, Elaine
          2         22.00       -2.00                    -7.70       0.00     0.00       62.95                    -50.65               12.30

RH50074 - Snail mail reports, Marler, Kenneth
          0          0.00         0.00                    0.00       0.00     0.00       58.45                    -58.45                 0.00

RH50075 - Leiper, Marianne
          8         70.00       -8.00                   -24.50       0.00     0.00       37.50                    -37.50                 0.00

RH50079 - Ecker, Gerry
          1          0.00       -1.00                     0.00       0.00     0.00       -1.00                        0.00             -1.00

RH50082 - Ferguson, Michael
          2      9,595.00      -86.00                -3,358.25       0.00     0.00    5,750.75                        0.00               0.00

RH50085 - Hernandez, Andera
          2         12.00       -2.00                    -4.20       0.00     0.00    3,289.05                 -3,289.05                 0.00

RH50086 - Gratz, David
          6          0.00       -6.00                     0.00       0.00     0.00       -6.00                        0.00             -6.00
                         Case 2:19-bk-02843-SHG       Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41         Desc
                                                      Main Document    Page 42 of 76
5/13/2019                                           J Levine Auction & Appraisal LLC                                                  Page: 8
08:24:32                                                                                                                      v9.06-AucSummary-22
                                                      Consignor Totals by Consignor
                                                All Auctions : 4/1/2019 - 4/30/2019
                                                                             Payment
        Lot       Invoice                  Manual                 Buy Back      Type      Due to   CO Balance
      Count         Price       Expenses      Adj    Commission       Fees Surcharge   Consignor          Adj     Payments           Balance
RH50089 - Jung, Michael
          1         48.00         -2.00                  -16.80       0.00     0.00     1,753.90                 -1,746.80                7.10

RH50090 - Throop, Richard
          0          0.00          0.00                    0.00       0.00     0.00       411.60                   -411.60                0.00

RH50093 - Mail Checks To Ship Address Seasonal Summer, Sussman, Robynn
          6     16,425.00      -182.00              -5,748.75        0.00      0.00    17,109.95                -17,208.95            -99.00

RH50095 - Davis, Joe
          1      1,562.00        -25.00                 -546.70       0.00     0.00       989.30                   -989.30                0.00

RH50099 - Watkins, Sharlee
          0      1,357.00          0.00                 -474.95       0.00     0.00       877.05                   -877.05                0.00

RH50100 - Tucker *DND*, Jason
          0      1,429.00          0.00                 -500.15       0.00     0.00       928.85                   -912.85                0.00

RH50101 - Lenhardt, Maurine
          0      2,829.00        -52.00                 -990.15       0.00     0.00     1,286.85                       0.00        1,286.85

RH50102 - Hatch, Pamela
         31        926.00        -31.00                 -324.10       0.00     0.00       570.90                   -570.90                0.00

RH50104 - Puckett, Raymond
          2      1,854.00        -36.00                 -648.90       0.00     0.00     1,169.10                 -1,144.10                0.00

RH50105 - Alejandro *DND*, Lylla
          0        955.00        -7.00                  -334.25       0.00     0.00       613.75                       0.00           613.75

RH50106 - Macmillan, Judy
         95      7,343.00        -96.00               -2,570.05       0.00     0.00     4,676.95                 -4,376.35                0.00

RH50107 - Hunt *DND*, Edward
          9        926.00         -9.00                 -324.10       0.00     0.00       592.90                   -592.90                0.00

RH50110 - Haynes, Robert
          6        120.00          0.00                  -30.00       0.00     0.00        90.00                    -13.50                0.00

RH50111 - Giesaking, Kim
         10        414.00       -430.00                 -144.90       0.00     0.00      -160.90                       0.00          -160.90

RH60083 - Sauriol, Merrill
          1        400.00          0.00                 -120.00       0.00     0.00       280.00                   -280.00                0.00
                        Case 2:19-bk-02843-SHG         Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41         Desc
                                                       Main Document    Page 43 of 76
 5/13/2019                                        J Levine Auction & Appraisal LLC                                                   Page: 9
 08:24:32                                                                                                                    v9.06-AucSummary-22
                                                    Consignor Totals by Consignor
                                              All Auctions : 4/1/2019 - 4/30/2019
                                                                           Payment
         Lot       Invoice               Manual                 Buy Back      Type      Due to    CO Balance
       Count         Price   Expenses       Adj    Commission       Fees Surcharge   Consignor           Adj    Payments            Balance
 RP26003 - Trevizo, Milo
          12      1,136.00     -12.00                 -397.60       0.00     0.00       726.40                        0.00               0.00



Totals: 1,184   139,794.00   -1,818.20    45.20    -51,239.20       0.00      0.00   128,686.75         0.00   -96,773.85        10,072.30




                         Case 2:19-bk-02843-SHG      Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41          Desc
                                                     Main Document    Page 44 of 76
                         EXHIBIT D




Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 45 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 46 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 47 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 48 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 49 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 50 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 51 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 52 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 53 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 54 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 55 of 76
                         EXHIBIT E




Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 56 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 57 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 58 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 59 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 60 of 76
                         EXHIBIT F




Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 61 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 62 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 63 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 64 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 65 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 66 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 67 of 76
                         EXHIBIT G




Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 68 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 69 of 76
Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 70 of 76
                         EXHIBIT H




Case 2:19-bk-02843-SHG   Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                         Main Document    Page 71 of 76
Date      Time         TimeZone   Name                            Type              Status      Currency Gross      Fee       Net
 4/1/2019    9:30:21   MST        THONETTA WANG                   General Payment   Completed   USD           92.53     ‐2.75      89.78
 4/1/2019    9:35:37   MST        Kabbage, Inc. FBO Celtic Bank   Website Payment   Completed   USD          ‐89.78         0     ‐89.78
4/29/2019    6:15:12   MST        Max Nelson                      General Payment   Completed   USD           78.19     ‐2.37      75.82




                       Case 2:19-bk-02843-SHG          Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41           Desc
                                                       Main Document    Page 72 of 76
From Email Address     To Email Address         Transaction ID
thonetta@msn.com       paypal@jlevines.com      3VP07024ET182205W
paypal@jlevines.com    paypal@kabbage.com       5MC50324NU594134L
winomax17@aol.com      reception@jlevines.com   3W64223891859993A




                      Case 2:19-bk-02843-SHG      Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                                                  Main Document    Page 73 of 76
Shipping Address                                                         Address Status   Shipping anSales Tax
THONETTA, WANG, 4369 E. STALLION DRIVE, ELOY, AZ, 85131, United States   Confirmed
                                                                         Non‐Confirmed             0             0
Max, Nelson, 4476 W 15TH PLACE, YUMA, AZ, 85364, United States           Non‐Confirmed




                     Case 2:19-bk-02843-SHG         Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41             Desc
                                                    Main Document    Page 74 of 76
Invoice Number                         Quantity     Balance Address Line 1            Address LinTown/City State/ProviZip/Postal CCountry
                                                       89.78 4369 E. STALLION DRIVE              ELOY      AZ             85131 United Stat
53f356bc‐8cfa‐4f82‐89df‐8412ca3332dc              0        0
                                                       75.82 4476 W 15TH PLACE                  YUMA       AZ             85364 United Stat




                    Case 2:19-bk-02843-SHG           Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41              Desc
                                                     Main Document    Page 75 of 76
Contact Ph Subject   Note        Country Co Balance Impact
  5.2E+09            Invoice numUS          Credit
                                            Debit
 9.29E+09            lot #8074 i US         Credit




                     Case 2:19-bk-02843-SHG           Doc 110 Filed 05/15/19 Entered 05/15/19 14:00:41   Desc
                                                      Main Document    Page 76 of 76
